United States District Court
District of New Hampshire

United States of America

Case No.

V.
Ter FE, CRNA

CONSENT TO VIDEO/TELEPHONIC CONFERENCE
AND WAIVER OF RIGHT TO APPEAR IN PERSON

With the consent of the defendant, the court is authorized to conduct certain criminal proceedings by
video/telephonic conference. See Standing Order 20-25 (July 24, 2020); Coronavirus Aid, Relief, and Economic
Security Act, Pub. L. No. 116-136, §15002(b), 134 Stat. 281, 528-29 (2020).

I understand that the U.S. Constitution, the Federal Rules of Criminal Procedure, and/or one or more federal
statutes may give me the right to have all the proceedings listed below take place in person in open court.
After consultation with my attorney, I knowingly and voluntarily consent to the proceeding(s) checked below
taking place by video/telephonic conference and I knowingly and voluntarily waive my right to be present, in
person, in open court as to the proceeding(s) checked below.

Check each that applies:

 

x] Initial Appearance (Fed. R. Crim. P. 5)

[ ] Preliminary Hearing (Fed. R. Crim. P. 5.1)

[x Arraignment (Fed. R. Crim. P. 10)

[sd Detention/Bail Review/Reconsideration Hearing(s) (18 U.S.C. § 3142)
[| Pretrial Release Bail Revocation Proceedings (18 U.S.C. § 3148)

| | Misdemeanor Pleas and Sentencings (Fed. R. Crim. P. 43(b)(2))

[| Appearances under Fed. R. Crim. P. 40

[| Probation and Supervised Release Revocation Proceedings (Fed. R. Crim. P. 32.1)

[] Other: ———”

i

Date: Zliz(ay aw yT

c Defendant

iv /
Date: Za eee

Counsel for Defendant

 

APPROVED.

Date:

 

U.S, Magistrate Judge
U.S. District Judge
